Exhibit 10.33

 

REACHLOCAL, INC.

AMENDED AND RESTATED 2008 STOCK INCENTIVE PLAN

RESTRICTED STOCK AWARD GRANT NOTICE AND
RESTRICTED STOCK AWARD AGREEMENT

 

ReachLocal, Inc., a Delaware corporation, (the “Company”), pursuant to its
Amended and Restated 2008 Stock Incentive Plan, as amended from time to time
(the “Plan”), hereby grants to the individual listed below (“Holder”), in
consideration of the mutual agreements set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the number of shares of the Company’s Common Stock set forth
below. This Restricted Stock award (the “Award”) is subject to all of the terms
and conditions as set forth herein and in the Restricted Stock Award Agreement
attached hereto as Exhibit A (the “Agreement”) (including without limitation the
Restrictions on the shares of Common Stock set forth in the Agreement) and the
Plan, each of which is incorporated herein by reference. Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Restricted Stock Award Grant Notice (the “Grant Notice”) and
the Agreement.

 

Holder:

_________________________________________

Grant Date:

_________________________________________

Total Number of Shares of Restricted Stock:

                                                                                              

Vesting Commencement Date:

_________________________________________

Vesting Schedule:

_________________________________________

_________________________________________

_________________________________________

Termination:

If Holder experiences a Termination of Service prior to the applicable vesting
date, all shares of Common Stock underlying this Award that have not become
vested on or prior to the date of such termination of services will thereupon
 automatically be forfeited by Holder without payment of any consideration
therefor.

 

 

Withholding Tax Election: Holder understands that by signing the Grant Notice
below, Holder hereby affirmatively elects to make the following election (a
“Sell to Cover Election”):

 

Sell to Cover: Holder hereby elects to sell that number of shares of Common
Stock determined in accordance with Section 2.2(d) of the Agreement and to allow
the Agent (as defined in the Agreement) to remit the cash proceeds of any such
sale to the Company. Furthermore, Holder directs the Company to make a cash
payment equal to the required tax withholding from the cash proceeds of any such
sale directly to the appropriate taxing authorities. Holder has carefully
reviewed Section 2.2(d) of the Agreement and Holder hereby represents and
warrants that on the date hereof he or she (i) is not aware of any material,
nonpublic information with respect to the Company or any securities of the
Company, (ii) is not subject to any legal, regulatory or contractual restriction
that would prevent the Agent from conducting sales, (iii) does not have, and
will not attempt to exercise, authority, influence or control over any sales of
shares of Common Stock effected by the Agent pursuant to the Agreement, and (iv)
is entering into the Agreement and this election to “sell to cover” in good
faith and not as part of a plan or scheme to evade the prohibitions of Rule
10b5-1 (regarding trading of the Company’s securities on the basis of material
nonpublic information) under the Exchange Act. It is Holder’s intent that this
election to “sell to cover” comply with the requirements of Rule
10b5-1(c)(1)(i)(B) under the Exchange Act and be interpreted to comply with the
requirements of Rule 10b5-1(c) under the Exchange Act.

 

 
 

--------------------------------------------------------------------------------

 

 

 

Holder hereby agrees to contact the Administrator prior to accepting this Grant
Notice in the event Holder does not wish to make a Sell to Cover Election, and
the Administrator will provide Holder a different Grant Notice.

  

By his or her signature and the Company’s signature below, Holder agrees to be
bound by the terms and conditions of the Plan, the Agreement and this Grant
Notice. Holder has reviewed the Agreement, the Plan and this Grant Notice in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Grant Notice and fully understands all provisions of this Grant
Notice, the Agreement and the Plan. Holder hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator of
the Plan upon any questions arising under the Plan, this Grant Notice and/or the
Agreement. If Holder is married, his or her spouse has signed the Consent of
Spouse attached to this Grant Notice as Exhibit B.

 

REACHLOCAL, INC.:Holder:

HOLDER:

By:

 

By:

 

Print Name:

 

Print Name:

 

Title:

 

 

 

Address:

 

Address:

         

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT A
TO RESTRICTED STOCK AWARD GRANT NOTICE

REACHLOCAL, INC. RESTRICTED STOCK AWARD AGREEMENT

 

ARTICLE I.


general

1.1     Defined Terms. Wherever the following terms are used in this Restricted
Stock Award Agreement (the “Agreement”), they shall have the meanings specified
below, unless the context clearly indicates otherwise. Capitalized terms not
specifically defined herein shall have the meanings specified in the ReachLocal,
Inc. Amended and Restated 2008 Stock Incentive Plan, as amended from time to
time (the “Plan”) and the Restricted Stock Award Grant Notice (the “Grant
Notice”) to which this Agreement is attached.

 

(a)     “Service” shall mean Holder’s service with the Company as an officer,
Employee, Consultant or Director. For purposes of this Agreement, Holder shall
be deemed to remain in continuous Service with the Company (and shall not be
deemed to have incurred a Termination of Service (as defined below)) so long as
he remains either an Employee, Consultant or Director.

 

(b)     “Termination of Service” shall mean a termination of Holder’s Service
for any reason, without or without cause, including, without limitation, a
termination by resignation, failure to be elected as a Director, death,
disability or retirement. The Board, in its sole and absolute discretion, shall
determine the effect of all matters and questions relating to Termination of
Service with respect to Non-Employee Directors.

 

1.2     Incorporation of Terms of Plan. The Award is subject to the terms and
conditions of the Plan, which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.

 

ARTICLE II.

 

award of restricted stock

2.1     Award of Restricted Stock.

 

(a)     Award. Pursuant to the Grant Notice and upon the terms and conditions
set forth in the Plan and this Agreement, effective as of the Grant Date set
forth in the Grant Notice, ReachLocal, Inc., a Delaware corporation (the
“Company”), has granted to Holder an award of Restricted Stock (the “Award”)
under the Plan in consideration of Holder’s past and/or continued service to the
Company or a Subsidiary, and for other good and valuable consideration. The
number of shares of Common Stock subject to the Award is set forth in the Grant
Notice. Holder is an Employee, Director or Consultant of the Company or any
Subsidiary.

 

(b)     Book Entry Form; Certificates. At the sole discretion of the
Administrator, the shares of Common Stock will be issued in either (i)
uncertificated form, with the shares of Common Stock recorded in the name of
Holder in the books and records of the Company’s transfer agent with appropriate
notations regarding the restrictions on transfer imposed pursuant to this
Agreement, and upon vesting and the satisfaction of all conditions set forth in
Sections 2.2(d) and (e) hereof, the Company shall remove such notations on any
such vested shares of Common Stock in accordance with Section 2.2(e) hereof; or
(ii) certificated form pursuant to the terms of Sections 2.1(c), (d) and (e)
hereof.

 

 


--------------------------------------------------------------------------------

 

 

 

(c)     Legend. Certificates representing shares of Common Stock issued pursuant
to this Agreement shall, until all Restrictions (as defined below) imposed
pursuant to this Agreement lapse or shall have been removed and the shares of
Common Stock shall thereby have become vested or the shares of Common Stock
represented thereby have been forfeited hereunder, bear the following legend (or
such other legend as shall be determined by the Administrator):

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING
REQUIREMENTS AND MAY BE SUBJECT TO FORFEITURE UNDER THE TERMS OF A RESTRICTED
STOCK AWARD AGREEMENT, BY AND BETWEEN REACHLOCAL, INC. AND THE REGISTERED OWNER
OF SUCH SHARES OF COMMON STOCK, AND SUCH SHARES OF COMMON STOCK MAY NOT BE,
DIRECTLY OR INDIRECTLY, OFFERED, TRANSFERRED, SOLD, ASSIGNED, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF UNDER ANY CIRCUMSTANCES, EXCEPT PURSUANT
TO THE PROVISIONS OF SUCH AGREEMENT.”

 

(d)     Escrow. The Secretary of the Company, or such other escrow holder as the
Administrator may appoint, may retain physical custody of any certificates
representing the shares of Common Stock until all of the Restrictions lapse or
shall have been removed; in such event, Holder shall not retain physical custody
of any certificates representing unvested shares of Common Stock issued to him
or her. Holder, by acceptance of the Award, shall be deemed to appoint, and does
so appoint, the Company and each of its authorized representatives as Holder’s
attorney(s)-in-fact to effect any transfer of unvested forfeited shares of
Common Stock (or shares of Common Stock otherwise reacquired by the Company
hereunder) to the Company as may be required pursuant to the Plan or this
Agreement and to execute such documents as the Company or such representatives
deem necessary or advisable in connection with any such transfer.

 

(e)     Removal of Notations; Delivery of Certificates Upon Vesting. As soon as
administratively practicable after the vesting of any shares of Common Stock
subject to the Award pursuant to Section 2.2(b) hereof, the Company shall, as
applicable, either remove the notations on any shares of Common Stock subject to
the Award issued in book entry form which have vested or deliver to Holder a
certificate or certificates evidencing the number of shares of Common Stock
subject to the Award which have vested (or, in either case, such lesser number
of shares of Common Stock as may be permitted pursuant to Section 11.2 of the
Plan). Holder (or the beneficiary or personal representative of Holder in the
event of Holder’s death or incapacity, as the case may be) shall deliver to the
Company any representations or other documents or assurances required by the
Company. The shares of Common Stock so delivered shall no longer be subject to
the Restrictions hereunder.

 

2.2     Restrictions.

 

(a)     Forfeiture.

 

(i)     Any portion of the Award (and the shares of Common Stock subject
thereto) which is not vested as of the date of Holder’s Termination of Service
shall thereupon be forfeited immediately and without any further action by the
Company, and Holder’s rights in any such shares of Common Stock and such portion
of the Award shall thereupon lapse and expire. For purposes of this Agreement,
in the event that Holder is both an Employee and a Director, Holder shall not be
deemed to have incurred a Termination of Service unless and until his or her
status as both an Employee and Director has terminated.

 

 
A-2

--------------------------------------------------------------------------------

 

 

 

(ii)     For purposes of this Agreement, “Restrictions” shall mean the
restrictions on sale or other transfer set forth in Section 3.2 hereof and the
exposure to forfeiture set forth in this Section 2.2(a) and the Grant Notice, if
any.

 

(b)     Vesting and Lapse of Restrictions. Subject to Sections 2.2(a) and 2.2(c)
hereof, the Award shall vest and Restrictions shall lapse in accordance with the
vesting schedule set forth in the Grant Notice (rounding down to the nearest
whole Share, except in the case of the final vesting event).

 

(c)     Acceleration of Vesting. [Notwithstanding Section 2.2(b) hereof, the
vesting of the Award and lapsing of Restrictions may be accelerated pursuant to
Section 13.2 of the Plan, as provided therein. In addition, subject to Section
2.2(a) hereof, in the event that a Change in Control occurs and Holder remains
in continuous Service until at least immediately prior to such Change in
Control, the Award shall, immediately prior to the effective time of such Change
in Control, automatically fully vest with respect to all shares of Common Stock
subject to the Award and not yet vested.]

 

(d)     Tax Withholding. The Company or any Subsidiary shall be entitled to
require a cash payment (or to elect, or permit Holder to elect, such other form
of payment determined in accordance with Section 11.2 of the Plan) by or on
behalf of Holder and/or to deduct from other compensation payable to Holder any
sums required by federal, state or local tax law to be withheld with respect to
any taxable event arising in connection with this Award or the vesting thereof
or lapse of the Restrictions hereunder. In satisfaction of the foregoing
requirement, unless otherwise determined by the Company, (I) the Company or any
Subsidiary shall withhold shares of Common Stock otherwise issuable under the
Award having a fair market value equal to the sums required to be withheld by
federal, state and/or local tax law, or (II) the Company may, in its sole
discretion upon Holder’s Sell to Cover Election as set forth in the Grant Notice
at the time of the Award, permit Holder to elect to enter into a “sell to cover”
commitment with Bank of America Merrill Lynch or such other party instructed by
the Company (the “Agent”) whereby Holder irrevocably elects to sell the portion
of the shares of Common Stock to be delivered under the Award necessary so as to
satisfy the tax withholding obligations and whereby the Agent irrevocably
commits to forward the proceeds necessary to satisfy the tax withholding
obligations directly to the Company and/or its Subsidiaries. The number of
shares of Common Stock which shall be so withheld or sold, as applicable, in
order to satisfy such federal, state and/or local withholding tax liabilities
shall be limited to the number of shares which have a fair market value on the
date of withholding equal to the aggregate amount of such liabilities based on
the minimum statutory withholding rates for federal, state and/or local tax
purposes that are applicable to such supplemental taxable income.
Notwithstanding any other provision of this Agreement (including without
limitation Section 2.1(b) hereof), the Company shall not be obligated to deliver
any new certificate representing shares of Common Stock to Holder or Holder’s
legal representative or to enter any such shares of Common Stock in book entry
form unless and until Holder or Holder’s legal representative shall have paid or
otherwise satisfied in full the amount of all federal, state and local taxes
applicable to the taxable income of Holder resulting from the grant or vesting
of the Award or the issuance of shares of Common Stock hereunder. In the event
Holder provided a Sell to Cover Election pursuant to the Grant Notice, Holder
hereby acknowledges and agrees:

 

(i)     Holder hereby appoints the Agent as Holder’s agent and authorizes the
Agent to (1) sell on the open market at the then prevailing market price(s), on
Holder’s behalf, as soon as practicable on or after the shares of Common Stock
are issued upon the vesting of any portion of the Award, that number (rounded up
to the next whole number) of the shares of Common Stock so issued necessary to
generate proceeds to cover (A) any tax withholding obligations incurred with
respect to such vesting or issuance and (B) all applicable fees and commissions
due to, or required to be collected by, the Agent with respect thereto and (2)
apply any remaining funds to Holder’s federal tax withholding.

 

 
A-3

--------------------------------------------------------------------------------

 

 

 

(ii)     Holder hereby authorizes the Company and the Agent to cooperate and
communicate with one another to determine the number of shares of Common Stock
that must be sold pursuant to subsection (i) above.

 

(iii)     Holder understands that the Agent may effect sales as provided in
subsection (i) above in one or more sales and that the average price for
executions resulting from bunched orders will be assigned to Holder’s account.
In addition, Holder acknowledges that it may not be possible to sell shares of
Common Stock as provided by subsection (i) above due to (1) a legal or
contractual restriction applicable to Holder or the Agent, (2) a market
disruption, or (3) rules governing order execution priority on the national
exchange where the shares of Common Stock may be traded. In the event of the
Agent’s inability to sell shares of Common Stock, Holder will continue to be
responsible for the timely payment to the Company and/or its Subsidiaries of all
federal, state, local and foreign taxes that are required by applicable laws and
regulations to be withheld, including but not limited to those amounts specified
in subsection (i) above.

 

(iv)     Holder acknowledges that regardless of any other term or condition of
this Section 2.2(d), the Agent will not be liable to Holder for (1) special,
indirect, punitive, exemplary, or consequential damages, or incidental losses or
damages of any kind, or (2) any failure to perform or for any delay in
performance that results from a cause or circumstance that is beyond its
reasonable control.

 

(v)     Holder hereby agrees to execute and deliver to the Agent any other
agreements or documents as the Agent reasonably deems necessary or appropriate
to carry out the purposes and intent of this Section 2.2(d). The Agent is a
third-party beneficiary of this Section 2.2(d).

 

(vi)     This Section 2.2(d) shall terminate not later than the date on which
all tax withholding obligations arising in connection with the vesting of the
Award have been satisfied.

 

(e)     Notwithstanding the foregoing, in the event that Holder is subject to
the Company’s Insider Trading Compliance Program (or any successor program or
policy) and any shares of Common Stock covered by the Award are scheduled to
vest on a day (the “Original Delivery Date”) that does not occur during an open
“window period” applicable to Holder, as determined by the Company in accordance
with such policy, and the Company elects (i) not to satisfy its tax withholding
obligations by withholding shares of Common Stock from Holder’s distribution,
and (ii) not to permit Holder to satisfy its tax withholding obligations through
a “sell to cover” commitment with a broker-dealer (including but not limited to
a commitment under a previously established Company-approved 10b5-1 plan or a
“sell to cover” commitment pursuant to Holder’s Sell to Cover Election on the
Grant Notice at the time of the Award), then such shares of Common Stock shall
not be issued on such Original Delivery Date and shall instead be issued on the
first business day of the next occurring open “window period” but in no event
later than the later of December 31st of the calendar year of the Original
Delivery Date, or the fifteenth (15th) day of the third calendar month following
the Original Delivery Date.

 

(f)     To ensure compliance with the Restrictions, the provisions of the
charter documents of the Company, and/or state and federal securities and other
laws and for other proper purposes, the Company may issue appropriate “stop
transfer” and other instructions to its transfer agent with respect to the
Restricted Stock. The Company shall notify the transfer agent as and when the
Restrictions lapse.

 

 
A-4

--------------------------------------------------------------------------------

 

 

 

(g)     Conditions to Delivery of Common Stock. The shares of Common Stock
deliverable under this Award may be either previously authorized but unissued
shares of Common Stock, treasury shares of Common Stock or shares of Common
Stock purchased on the open market. Such shares of Common Stock shall be fully
paid and nonassessable. The Company shall not be required to issue or deliver
any certificates or make any book entries evidencing shares of Common Stock
under this Award prior to fulfillment of the conditions set forth in Section
11.4 of the Plan.

 

Notwithstanding the foregoing, the issuance of such shares of Common Stock shall
not be delayed to the extent that such delay would result in a violation of
Section 409A of the Code. In the event that the Company delays the issuance of
such shares of Common Stock because it reasonably determines that the issuance
of such shares of Common Stock will violate federal securities laws or other
applicable law, such issuance shall be made at the earliest date at which the
Company reasonably determines that issuing such shares of Common Stock will not
cause such violation, as required by Treasury Regulation Section
1.409A-2(b)(7)(ii).

 

2.3     Consideration to the Company. In consideration of the grant of the Award
by the Company, Holder agrees to render faithful and efficient services to the
Company and its Subsidiaries.

 

ARTICLE III.


other provisions

 

3.1      Section 83(b) Election. If Holder makes an election under Section 83(b)
of the Code to be taxed with respect to the Restricted Stock as of the date of
transfer of the Restricted Stock rather than as of the date or dates upon which
Holder would otherwise be taxable under Section 83(a) of the Code, Holder hereby
agrees to deliver a copy of such election to the Company promptly after filing
such election with the Internal Revenue Service.

 

3.2     Restricted Stock Not Transferable. Until the Restrictions hereunder
lapse or expire pursuant to this Agreement and the shares of Common Stock vest,
the Restricted Stock (including any shares of Common Stock received by holders
thereof with respect to Restricted Stock as a result of stock dividends, stock
splits or any other form of recapitalization) shall be subject to the
restrictions on transferability set forth in Section 11.3 of the Plan; provided,
however, that this Section 3.2 notwithstanding, with the consent of the
Administrator, the shares of Common Stock may be transferred to one or more
Permitted Transferees, subject to and in accordance with Section 11.3 of the
Plan.

 

3.3     Rights as Stockholder; Dividend Rights. Except as otherwise provided
herein, upon the Grant Date, Holder shall have all the rights of a stockholder
with respect to the shares of Common Stock, subject to the Restrictions herein,
including the right to vote the shares of Common Stock and the right to receive
any cash or stock dividends paid to or made with respect to the shares of Common
Stock. Any dividends or distributions made with respect to the Award, or any
portion of the Award, as to which the Restrictions have not yet lapsed shall be
subject to the same Restrictions as the Award, and shall be held by the Company,
without interest thereon, and not distributed to Holder, until such time, and to
the extent that, the Award, or such portion of the Award, vests and the
Restrictions thereon lapse in accordance with the vesting provisions applicable
to the Award or such portion thereof.

 

3.4     Not a Contract of Service. Nothing in this Agreement or in the Plan
shall confer upon Holder any right to continue to serve as an employee or other
service provider of the Company or any Subsidiary or shall interfere with or
restrict in any way the rights of the Company and any Subsidiary, which rights
are hereby expressly reserved, to discharge or terminate the services of Holder
at any time for any reason whatsoever, with or without cause, except to the
extent expressly provided otherwise in a written agreement between the Company
or a Subsidiary and Holder.

 

 
A-5

--------------------------------------------------------------------------------

 

 

 

3.5     Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

 

3.6     Conformity to Securities Laws. Holder acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act, and any and all
regulations and rules promulgated thereunder by the Securities and Exchange
Commission. Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the Award is granted, only in such a manner as to conform to
such laws, rules and regulations. To the extent permitted by applicable law, the
Plan and this Agreement shall be deemed amended to the extent necessary to
conform to such laws, rules and regulations.

 

3.7     Amendments, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Committee or the
Board, provided, however, that, except as may otherwise be provided by the Plan,
no amendment, modification, suspension or termination of this Agreement shall
adversely affect the Award in any material way without the prior written consent
of Holder.

 

3.8     Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the address given beneath the signature of the Company’s authorized
officer on the Grant Notice, and any notice to be given to Holder shall be
addressed to Holder at the most recent address for Holder on the Company’s books
and records. By a notice given pursuant to this Section 3.8, either party may
hereafter designate a different address for notices to be given to that party.
Any notice shall be deemed duly given when sent via email or when sent by
certified mail (return receipt requested) and deposited (with postage prepaid)
in a post office or branch post office regularly maintained by the United States
Postal Service.

 

3.9     Successors and Assigns. The Company or any Subsidiary may assign any of
its rights under this Agreement to single or multiple assignees, and this
Agreement shall inure to the benefit of the successors and assigns of the
Company and any Subsidiary. Subject to the restrictions on transfer herein set
forth, this Agreement shall be binding upon Holder and his or her heirs,
executors, administrators, successors and assigns.

 

3.10     Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Holder is subject to Section 16 of
the Exchange Act, the Plan, the Award and this Agreement shall be subject to any
additional limitations set forth in any applicable exemptive rule under Section
16 of the Exchange Act (including any amendment to Rule 16b-3 of the Exchange
Act) that are requirements for the application of such exemptive rule. To the
extent permitted by applicable law, this Agreement shall be deemed amended to
the extent necessary to conform to such applicable exemptive rule.

 

3.11     Entire Agreement. The Plan, the Grant Notice and this Agreement
constitute the entire agreement of the parties and supersede in their entirety
all prior undertakings and agreements of the Company and any Subsidiary and
Holder with respect to the subject matter hereof.

 

3.12     Limitation on Holder’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. The Plan, in and of itself, has no
assets. Holder shall have only the rights of a general unsecured creditor of the
Company and any Subsidiary with respect to amounts credited and benefits
payable, if any, with respect to the shares of Common Stock issuable hereunder.

 

 
A-6

--------------------------------------------------------------------------------

 

  

 

EXHIBIT B

TO RESTRICTED STOCK AWARD GRANT NOTICE

CONSENT OF SPOUSE

 

I, ____________________, spouse of _______________, have read and approve the
foregoing Restricted Stock Award Agreement (the “Agreement”). In consideration
of issuing to my spouse the shares of the common stock of ReachLocal, Inc. set
forth in the Agreement, I hereby appoint my spouse as my attorney-in-fact in
respect to the exercise of any rights under the Agreement and agree to be bound
by the provisions of the Agreement insofar as I may have any rights in said
Agreement or any shares of the common stock of ReachLocal, Inc. issued pursuant
thereto under the community property laws or similar laws relating to marital
property in effect in the state of our residence as of the date of the signing
of the foregoing Agreement.

 

 

 

 

 

Dated: _______________, _____ 

By:

/s/ 

 

 

 

Signature of Spouse

 

 

 

 

 

 